DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 11 December, 2020. The amendments have been entered, and accordingly, claims 12 and 14-25 remain pending, wherein claims 16-25 are new and claims 1-11 and 13 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016) and GOODWIN (NPL: “Take control of your car's tech with these six apps” - GOODWIN (November 2012)).
As to claim 12, NAZÁRIO discloses an air conditioning apparatus (e.g., 1; abstract) for a roof of a vehicle (abstract; col.2, lines 53-56) comprising:
a housing (e.g., combination of 2, 3, 26, and 4) with a lower surface (e.g., 4) on an inside of the vehicle (col.4, lines 1-4) and an upper surface (e.g., combination of 2, 3, and 26) on an outside of the vehicle (col.3, lines 55-67), wherein the housing has an air inlet(e.g., 7 and 12) and an air outlet(e.g., 11);
a control module (e.g.,5; col.4,lines 10-23) configured to facilitate control of the air conditioning apparatus by a user(col.4, lines 10-23);
a fan (e.g., 25 and/or 25’) within the housing between the air inlet and the air outlet configured to move air through the housing from the air inlet to the air outlet (col.6, lines 26-30); and
a wireless communication module(e.g., 9) operatively connected to the control module(col.4, lines 10-19), wherein the wireless communication module is operable to wirelessly communicate with a remote device(col.4, lines 19-20).
However, NAZÁRIO does not explicitly disclose the apparatus further comprising an optical sensor operably connected to the control module, wherein the optical sensor is configured to sense distance to an object, wherein the operation of the air conditioning apparatus is modified based upon a determination of whether the distance to the object indicates the user is present, and wherein the remote device is operable to display an option for the air conditioning apparatus and control an operation of the air conditioning apparatus associated with the option, wherein the remote device is operable to display a current operational characteristic of the air conditioning apparatus.
abstract). KURACHI teaches a controller with a computer program (e.g., 13; par. 23) connected to an optical sensor (e.g., 35a, 35b, 35c, 35d) operably connected to the controller (par. 23).  The optical sensor is taught to sense a distance to an object (par. 23-24) and based on this determination of the object indicating a user is present, the operation of the air conditioning device is modified (par. 23-24; claim 6). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NAZÁRIO with the teachings of KURACHI to incorporate the optical sensor and control thereof for the purpose of providing a higher degree of control through a controller to execute control of the air conditioning, in addition to providing different flow rates of conditioned air to various portions where a user is located. In doing so, excessive cooling and/or heating is prevented with improved comfort to the user (par. 23).
Secondly, GOODWIN is relevant within the field of endeavor associated with vehicle control and air-conditioning systems control (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 3 – activate remote climate controls; pg. 4 – Nissan Leaf App. is shown to have climate control, which can be set by a user). GOODWIN teaches wherein there are applications known within the art that enable a user to control their vehicle or receive information about a status of the vehicle using their smartphone device as a remote control (pg. 1). Applications noted, such as the Toyota Entune (pg. 2-3), provide the remote device operable to display an option for the air conditioning apparatus of a vehicle (see figure at pg.3 of the exemplary smartphone interface; pg. 3 – “Toyota’s Prius Plug-ins Entune system is unique in that is unlocks the ability to manage the vehicle’s charging, activate remote climate controls, and locate your vehicle on a map”), such that a user may be able to control an operation of the air conditioning apparatus (pg. 3 --“Toyota’s Prius Plug-ins Entune system is unique in that is unlocks the ability to manage the vehicle’s charging, activate remote climate controls, and locate your vehicle on a map”) associated with the option(dependent upon the necessary control provided in the application, the user is able to activate, or otherwise, control the vehicles climate by activating the climate controls), and wherein the remote device is operable to display a current operational characteristic of the air conditioning apparatus (as the application on the smart-phone is capable of providing that activation of the vehicle’s climate system, it is, therefore, capable of at least displaying that the system has or has not activated the climate system). Such systems provide convenience to a user of the vehicle to effectively control various elements of the vehicle, such as the climate within the vehicle or operational conditions of the engine prior to entry into the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the operations of displaying an option for the air conditioning apparatus and control thereof associated with the option, and to display a current operational characteristic of the air conditioning apparatus, as taught to be known by GOODWIN, for convenience of an end user to effectively control various modes of operation within a vehicle remotely, while also being informed of various conditions of the vehicle. 

As to claim 14, NAZÁRIO, as modified by KURACHI and GOODWIN, taught wherein the remote device displays various information and provides control of the vehicle (see rejection of claim 1). However, NAZÁRIO, as presently modified does not explicitly disclose the remote device displaying a vehicle operational characteristic.
GOODWIN, however, further states wherein the remote device can display a vehicle operational characteristics, such as the state of charge of the battery (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 2 – “Pair the app with  Chevrolet Volt and you can also monitor the RE-EV’s battery level and adjust your charging schedule”; pg. 3 – “Using the Nissan Leaf app, users can check their battery state and estimated driving range, schedule charging times to take advantage of the best electrical rates, or override a charging schedule for immediate charging.). Such information relayed via the remote device to a vehicle operational characteristics, such as the state of charge of the battery, can allow a user to monitor a batteries charge, adjust the charging schedule, and estimate a driving range of the vehicle (pg. 2 and 3). Furthermore, when a climate control system is activated, there is a known effect of the operation of the climate control system to the battery, such that a user may be able to activate or schedule the system, remotely, to use power from the grid to preheat or precool the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the display of a vehicle operational characteristics via the remote device, as taught to be known within the art by GOODWIN, for these reasons. 

As to claim 16, NAZÁRIO, as modified by KURACHI and GOODWIN, taught wherein the remote device displays various information and provides control of the vehicle (see rejection of claim 1). However, NAZÁRIO, as presently modified does not explicitly disclose the remote device displaying a battery charge level.
GOODWIN, however, further states wherein the remote device can display a state of charge of the battery (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 2 – “Pair the app with  Chevrolet Volt and you can also monitor the RE-EV’s battery level and adjust your charging schedule”; pg. 3 – “Using the Nissan Leaf app, users can check their battery state and estimated driving range, schedule charging times to take advantage of the best electrical rates, or override a charging schedule for immediate charging.). Such information relayed via the remote device to the state of charge of the battery can allow a user to monitor a batteries charge, adjust the charging schedule, and estimate a driving range of the vehicle (pg. 2 and 3). Furthermore, when a climate control system is activated, there is a known effect of the operation of the climate control system to the battery, such that a user may be able to activate or schedule the system, remotely, to use power from the grid to preheat or precool the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the display of a vehicle operational characteristics via the remote device, as taught to be known within the art by GOODWIN, for these reasons. 

As to claim 22, NAZÁRIO, as modified by KURACHI, does not further disclose wherein the remote device is operable to control an operation of the air conditioning apparatus.
GOODWIN is relevant within the field of endeavor associated with vehicle control and air-conditioning systems control (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 3 – activate remote climate controls; pg. 4 – Nissan Leaf App. is shown to have climate control, which can be set by a user). GOODWIN teaches wherein there are applications known within the art that enable a user to control their vehicle or receive information about a status of the vehicle using their smartphone device as a remote control (pg. 1). Applications noted, such as the Toyota Entune (pg. 2-3), provide the remote device operable to display an option for the air conditioning apparatus of a vehicle (see figure at pg.3 of the exemplary smartphone interface; pg. 3 – “Toyota’s Prius Plug-ins Entune system is unique in that is unlocks the ability to manage the vehicle’s charging, activate remote climate controls, and locate your vehicle on a map”), such that a user may be able to control an operation of the air conditioning apparatus (pg. 3 --“Toyota’s Prius Plug-ins Entune system is unique in that is unlocks the ability to manage the vehicle’s charging, activate remote climate controls, and locate your vehicle on a map). Such systems provide convenience to a user of the vehicle to effectively control various elements of the vehicle, such as the climate within the vehicle or operational conditions of the engine prior to entry into the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the operations of controlling the air conditioning apparatus, as taught to be known by GOODWIN, for convenience of an end user to effectively control various modes of operation within a vehicle remotely, such as the vehicle’s climate, while also being informed of various conditions of the vehicle. 

As to claims 23 and 24, NAZÁRIO, as modified by KURACHI, does not explicitly disclose the remote device displays a vehicle operational characteristic or an operational characteristic of the air conditioning device.
GOODWIN, however, further states wherein the remote device can display a vehicle operational characteristics, such as the state of charge of the battery (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 2 – “Pair the app with  Chevrolet Volt and you can also monitor the RE-EV’s battery level and adjust your charging schedule”; pg. 3 – “Using the Nissan Leaf app, users can check their battery state and estimated driving range, schedule charging times to take advantage of the best electrical rates, or override a charging schedule for immediate charging.), and wherein the remote device is operable to display an operational characteristic of the air conditioning apparatus (as the application on the smart-phone is capable of providing that activation of the vehicle’s climate system, it is, therefore, capable of at least displaying that the system has or has not activated the climate system). Such information relayed via the remote device to a vehicle operational characteristics, such as the state of charge of the battery, can allow a user to monitor a batteries charge, adjust the charging schedule, and estimate a driving range of the vehicle (pg. 2 and 3). Furthermore, when a climate control system is activated, there is a known effect of the operation of the climate control system to the battery, such that a user may be able to activate or schedule the system, remotely, to use power from the grid to preheat or precool the vehicle. More so, this provides convenience to a user of the vehicle to effectively control various elements of the vehicle, such as the climate within the vehicle or operational conditions of the engine prior to entry into the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the display of a vehicle operational characteristics and air conditioning operational characteristic via the remote device, as taught to be known within the art by GOODWIN, for these reasons. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016), GOODWIN (NPL: “Take control of your car's tech with these six apps” - GOODWIN (November 2012)), and TREMER (US 2016/0200174 A1 – published 14 July, 2016).
As to claim 15, NAZÁRIO, as modified by KURACHI and GOODWIN, teaches wherein outdoor air may be introduced through the utilization of an actuator (e.g., 22) to selectively allow the recirculation of internal air or outdoor air (col.6, lines 33-42) via bores (e.g., 10), does not explicitly disclose wherein the bores are positioned on the forward side of the air conditioning apparatus nor the use of a rain shield in the front of the air inlet at a forward side of the air conditioning apparatus such that the air flows over the rain shield prior to entering the air inlet.
Firstly, one having ordinary skill within the art would recognize that the addition of openings for airflow can be placed on any respective surface of the air conditioning apparatus that is appropriate for the operation of such air-conditioning apparatus. As NAZÁRIO provides that outside air can be appropriately provided into the air conditioning apparatus via bores, it would be evident that the positioning of the bores in a certain location might be desirable over another location of the outside shell portion. For instance, the bores could be located at the sides, as provided by NAZÁRIO, or the bores could also be located at either a front surface of the outer shell, rear surface of the outer shell, a top surface of the outer shell, or a bottom surface of the outer shell based on a more desirable location for air intake or positioning relative to other components of the vehicle. Therefore, when there are a finite number of identified, predictable solutions, i.e. openings for air entry along a top, bottom, front, rear, or side surface of the outer portion of the housing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ability to adequately supply outside air within an air inlet to the air conditioning apparatus by appropriate placement of the air inlet to the airflow outside of the vehicle, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify NAZÁRIO by trying to position the outside air inlets in an appropriate location, such as a front face of the air conditioning apparatus, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Secondly, TREMER is within the field of endeavor provided a vehicle which incorporates a ventilation system along a roof of the vehicle (figures 3 or 5; e.g., 12 is the roof of which the structure is supplied). TREMER teaches the use of a rain cover (e.g., 16) provided in front of the air inlet (e.g., 38; figure 3) such that the air flows over the rain shield prior to entering the air inlet(par. 20 and 23; figure 3). Specifically, the purpose of the rain cover is for covering an air vent against the entry of rain or other precipitation when the vent cap is open to enable ventilation of the vehicle (abstract). It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NAZÁRIO with the teachings of TREMER to incorporate such a design, as it would prevent the ingress of water or other precipitate from entering the ventilation, or air-conditioning, structure.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016) and ROBINSON (us 6,357,249 B1 – published 19 March, 2002).
As to claim 17, NAZÁRIO discloses an air conditioning apparatus (e.g., 1; abstract) for a roof of a vehicle (abstract; col.2, lines 53-56) comprising:
a housing (e.g., combination of 2, 3, 26, and 4) that is compact (abstract which discloses the overall apparatus is compact, and therefore, the housing of the apparatus would be compact) with a lower surface (e.g., 4) on an inside of the vehicle (col.4, lines 1-4) and an upper surface (e.g., combination of 2, 3, and 26) on an outside of the vehicle (col.3, lines 55-67), wherein the housing has an air inlet(e.g., 7 and 12) and an air outlet(e.g., 11);
a control module (e.g.,5; col.4,lines 10-23) configured to facilitate control of the air conditioning apparatus by a user(col.4, lines 10-23);
a fan (e.g., 25 and/or 25’) within the housing between the air inlet and the air outlet configured to move air through the housing from the air inlet to the air outlet (col.6, lines 26-30); and
a wireless communication module(e.g., 9) operatively connected to the control module(col.4, lines 10-19), wherein the wireless communication module is operable to wirelessly communicate with a remote device(col.4, lines 19-20).
However, NAZÁRIO does not explicitly disclose the apparatus further comprising an optical sensor operably connected to the control module, wherein the optical sensor is configured to sense distance to an object, wherein the operation of the air conditioning apparatus is modified based upon a determination of whether the distance to the object indicates the user is present, and wherein the remote device is operable to display an option for the air conditioning apparatus and control an operation of the air conditioning apparatus associated with the option, wherein the remote device is operable to display a current operational characteristic of the air conditioning apparatus, and does not explicitly disclose wherein fan rotates around a vertical axis extending between a top and a bottom of the housing.
First, KURACHI is in a similar field of endeavor provided an indoor unit to be placed on a ceiling or other top structural component (abstract). KURACHI teaches a controller with a computer program (e.g., 13; par. 23) connected to an optical sensor (e.g., 35a, 35b, 35c, 35d) operably connected to the controller (par. 23).  The optical sensor is taught to sense a distance to an object (par. 23-24) and based on this determination of the object indicating a user is present, the operation of the air conditioning device is modified (par. 23-24; claim 6). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NAZÁRIO with the teachings of KURACHI to incorporate the optical sensor and control thereof for the purpose of providing a higher degree of control through a controller to execute control of the air conditioning, in addition to providing different flow rates of conditioned air to various portions where a user is located. In doing so, excessive cooling and/or heating is prevented with improved comfort to the user (par. 23).
Secondly, ROBINSON is within the field of endeavor provided an air conditioning apparatus to be mounted to a rooftop of a vehicle (abstract; col.3, lines 16-22).  ROBINSON teaches wherein within the air conditioning apparatus(e.g., 10) includes a housing (e.g., combination of 12 and 14;col. 3, lines 23-28) which incorporates an air inlet(e.g., 40 and 58; col.3, lines 56-61 and col.4, lines 10-14; figure 2) and an air outlet (e.g., 42 and 58 ; col.3, line 56- col.4, line 2 and col.5, lines 6-10 and lines 16-32; figure 2). ROBINSON teaches wherein a fan is provided within the housing (e.g., 68 and 70; figure 2 and 4), which are between the air inlet and the air outlet to move air through the housing from the air inlet to the air outlet (col.3, line 50 – col.4, line 16 which provides recitation of the airflow for the evaporator and condenser among air inlets to the air outlet; col.4, line 34- col.5, line 10 which provides the airflow circulation based on the evaporator fan, 68; col.5, lines 16-32 which provides the airflow circulation based on the condenser fan, 70). The fans of ROBINSON are positioned to be horizontal, such that the rotation of the fans is about a vertical axis which extends (see figure 2 and 4) between the upper housing (e.g., 14 of the housing) and the lower housing (e.g., 12 of the housing). It is noted that rotation about a vertical axis is preferable over rotation of a vertical axis, as this allows the fan diameters to be increased, and such a configuration allows the fan size to not be limited by the available height between the upper and lower housings (col.6, lines 16-21) as known by conventional methods in the art, in part due to the necessity to achieve adequate clearance under bridges, carports, and other overhead obstructions (col.1, lines 38-42). More so, the increased diameter allows for greater cooling performance to be achieved, when compared to other low profile roof air conditioners that have the same vertical distance between upper and lower housings (col.6, lines 21-31). Due to this, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify NAZÁRIO with the teachings of ROBINSON to have the fans horizontally positioned with a vertical axis of rotation that extends between the upper and lower housing, to provide larger cooling capacity of the rooftop air-conditioning apparatus by enabling an increase in the fan diameters, as they are no longer limited by height requirements of the air conditioning apparatus.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016), ROBINSON (us 6,357,249 B1 – published 19 March, 2002), and GOODWIN (NPL: “Take control of your car's tech with these six apps” - GOODWIN (November 2012)).
As to claim 18, NAZÁRIO, as modified by KURACHI and ROBINSON, does not further disclose wherein the remote device is operable to control an operation of the air conditioning apparatus.
GOODWIN is relevant within the field of endeavor associated with vehicle control and air-conditioning systems control (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 3 – activate remote climate controls; pg. 4 – Nissan Leaf App. is shown to have climate control, which can be set by a user). GOODWIN teaches wherein there are applications known within the art that enable a user to control their vehicle or receive information about a status of the vehicle using their smartphone device as a remote control (pg. 1). Applications noted, such as the Toyota Entune (pg. 2-3), provide the remote device operable to display an option for the air conditioning apparatus of a vehicle (see figure at pg.3 of the exemplary smartphone interface; pg. 3 – “Toyota’s Prius Plug-ins Entune system is unique in that is unlocks the ability to manage the vehicle’s charging, activate remote climate controls, and locate your vehicle on a map”), such that a user may be able to control an operation of the air conditioning apparatus (pg. 3 --“Toyota’s Prius Plug-ins Entune system is unique in that is unlocks the ability to manage the vehicle’s charging, activate remote climate controls, and locate your vehicle on a map). Such systems provide convenience to a user of the vehicle to effectively control various elements of the vehicle, such as the climate within the vehicle or operational conditions of the engine prior to entry into the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the operations of controlling the air conditioning apparatus, as taught to be known by GOODWIN, for convenience of an end user to effectively control various modes of operation within a vehicle remotely, such as the vehicle’s climate, while also being informed of various conditions of the vehicle. 

As to claim 19, NAZÁRIO, as modified by KURACHI and ROBINSON, does not explicitly disclose the remote device displays a vehicle operational characteristic.
GOODWIN, however, further states wherein the remote device can display a vehicle operational characteristics, such as the state of charge of the battery (pg. 1 – “remotely start your vehicle, charge your EV’s battery”; pg. 2 – “Pair the app with  Chevrolet Volt and you can also monitor the RE-EV’s battery level and adjust your charging schedule”; pg. 3 – “Using the Nissan Leaf app, users can check their battery state and estimated driving range, schedule charging times to take advantage of the best electrical rates, or override a charging schedule for immediate charging.). Such information relayed via the remote device to a vehicle operational characteristics, such as the state of charge of the battery, can allow a user to monitor a batteries charge, adjust the charging schedule, and estimate a driving range of the vehicle (pg. 2 and 3). Furthermore, when a climate control system is activated, there is a known effect of the operation of the climate control system to the battery, such that a user may be able to activate or schedule the system, remotely, to use power from the grid to preheat or precool the vehicle. It, therefore, would have been obvious to those having ordinary skill within the art to modify the remote device of NAZÁRIO to incorporate the display of a vehicle operational characteristics via the remote device, as taught to be known within the art by GOODWIN, for these reasons. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016), ROBINSON (us 6,357,249 B1 – published 19 March, 2002), and TREMER (US 2016/0200174 A1 – published 14 July, 2016).
As to claim 20, NAZÁRIO, as modified by KURACHI and ROBINSON, teaches wherein outdoor air may be introduced through the utilization of an actuator (e.g., 22) to selectively allow the recirculation of internal air or outdoor air (col.6, lines 33-42) via bores (e.g., 10), does not explicitly disclose wherein the bores are positioned on the forward side of the air conditioning apparatus nor the use of a rain shield in the front of the air inlet at a forward side of the air conditioning apparatus such that the air flows over the rain shield prior to entering the air inlet.
Firstly, one having ordinary skill within the art would recognize that the addition of openings for airflow can be placed on any respective surface of the air conditioning apparatus that is appropriate for the operation of such air-conditioning apparatus. As NAZÁRIO provides that outside air can be appropriately provided into the air conditioning apparatus via bores, it would be evident that the positioning of the bores in a certain location might be desirable over another location of the outside shell portion. For instance, the bores could be located at the sides, as provided by NAZÁRIO, or the bores could also be located at either a front surface of the outer shell, rear surface of the outer shell, a top surface of the outer shell, or a bottom surface of the outer shell based on a more desirable location for air intake or positioning relative to other components of the vehicle. Therefore, when there are a finite number of identified, predictable solutions, i.e. openings for air entry along a top, bottom, front, rear, or side surface of the outer portion of the housing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ability to adequately supply outside air within an air inlet to the air conditioning apparatus by appropriate placement of the air inlet to the airflow outside of the vehicle, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify NAZÁRIO by trying to position the outside air inlets in an appropriate location, such as a front face of the air conditioning apparatus, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Secondly, TREMER is within the field of endeavor provided a vehicle which incorporates a ventilation system along a roof of the vehicle (figures 3 or 5; e.g., 12 is the roof of which the structure is supplied). TREMER teaches the use of a rain cover (e.g., 16) provided in front of the air inlet (e.g., 38; figure 3) such that the air flows over the rain shield prior to entering the air inlet(par. 20 and 23; figure 3). Specifically, the purpose of the rain cover is for covering an air vent against the entry of rain or other precipitation when the vent cap is open to enable ventilation of the vehicle (abstract). It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NAZÁRIO with the teachings of TREMER to incorporate such a design, as it would prevent the ingress of water or other precipitate from entering the ventilation, or air-conditioning, structure.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016).
As to claim 21, NAZÁRIO discloses an air conditioning apparatus (e.g., 1; abstract) for a roof of a vehicle (abstract; col.2, lines 53-56) comprising:
a housing (e.g., combination of 2, 3, 26, and 4), configured to attach to the roof (col.2, lines 53-64), with a lower surface (e.g., 4) on an inside of the vehicle (col.4, lines 1-4) and an upper surface (e.g., combination of 2, 3, and 26) on an outside of the vehicle (col.3, lines 55-67), wherein the housing has an air inlet(e.g., 7 and 12) and an air outlet(e.g., 13; col.4, lines 48-51; figure 6);
a control module (e.g.,5; col.4,lines 10-23) configured to facilitate control of the air conditioning apparatus by a user(col.4, lines 10-23);
a fan (e.g., 25) within the housing between the air inlet and the air outlet, wherein the fan is configured to move air through the housing from the air inlet to the air outlet (col.6, lines 26-30, in view of col.4, lines 48-51), and the fan is associated with each air outlet port of the plurality of outlet ports (col.6, lines 26-30, in view of col.4, lines 48-51, such that the airflow from the fan, at least 25, flow to each of the outlets along 13, as they are all connected to the opening, 11, from the fan, 25)
a wireless communication module(e.g., 9) operatively connected to the control module(col.4, lines 10-19), wherein the wireless communication module is operable to wirelessly communicate with a remote device(col.4, lines 19-20).
However, NAZÁRIO does not explicitly disclose the apparatus further comprising an optical sensor operably connected to the control module, wherein the optical sensor is configured to sense distance to an object, wherein the operation of the air conditioning apparatus is modified based upon a determination of whether the distance to the object indicates the user is present, and wherein the fan is a part of a fan array comprising a plurality of fans each associated with each of the plurality of outlet ports.
First, NAZÁRIO teaches a fan, disposed between the air inlet and air outlet, which provides communication to each air outlet of the plurality of outlets (as provided above). With regards to the claim limitation that there is a fan array having a plurality of fans, the courts have held that duplicating the parts where the prior art teaches a single element, of the required limitation, does not distinguish over the prior art, as a mere matter of duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04-VI(B).  Because NAZÁRIO teaches the structure with regards to one fan, which is disposed between and inlet and outlet, and in communication with each air outlet of the plurality of outlets, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify NAZÁRIO to incorporate a plurality of fans to form the fan array disposed between the inlet and outlet and in communication with each of the air outlets of the plurality of outlets. Presently, the specification at paragraphs 6 and 105 do not place any criticality on the requirement of the plurality of fans.
Secondly, KURACHI is in a similar field of endeavor provided an indoor unit to be placed on a ceiling or other top structural component (abstract). KURACHI teaches a controller with a computer program (e.g., 13; par. 23) connected to an optical sensor (e.g., 35a, 35b, 35c, 35d) operably connected to the controller (par. 23).  The optical sensor is taught to sense a distance to an object (par. 23-24) and based on this determination of the object indicating a user is present, the operation of the air conditioning device is modified (par. 23-24; claim 6). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NAZÁRIO with the teachings of KURACHI to incorporate the optical sensor and control thereof for the purpose of providing a higher degree of control through a controller to execute control of the air conditioning, in addition to providing different flow rates of conditioned air to various portions where a user is located. In doing so, excessive cooling and/or heating is prevented with improved comfort to the user (par. 23).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over NAZÁRIO (US 8,966,921 B2 –published 3 March, 2015), in view of KURACHI (US 2016/0356518 A1 – published 8 December, 2016) and TREMER (US 2016/0200174 A1 – published 14 July, 2016).
As to claim 25, NAZÁRIO, as modified by KURACHI, teaches wherein outdoor air may be introduced through the utilization of an actuator (e.g., 22) to selectively allow the recirculation of internal air or outdoor air (col.6, lines 33-42) via bores (e.g., 10), does not explicitly disclose wherein the bores are positioned on the forward side of the air conditioning apparatus nor the use of a rain shield in the front of the air inlet at a forward side of the air conditioning apparatus such that the air flows over the rain shield prior to entering the air inlet.
Firstly, one having ordinary skill within the art would recognize that the addition of openings for airflow can be placed on any respective surface of the air conditioning apparatus that is appropriate for the operation of such air-conditioning apparatus. As NAZÁRIO provides that outside air can be appropriately provided into the air conditioning apparatus via bores, it would be evident that the positioning of the bores in a certain location might be desirable over another location of the outside shell portion. For instance, the bores could be located at the sides, as provided by NAZÁRIO, or the bores could also be located at either a front surface of the outer shell, rear surface of the outer shell, a top surface of the outer shell, or a bottom surface of the outer shell based on a more desirable location for air intake or positioning relative to other components of the vehicle. Therefore, when there are a finite number of identified, predictable solutions, i.e. openings for air entry along a top, bottom, front, rear, or side surface of the outer portion of the housing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ability to adequately supply outside air within an air inlet to the air conditioning apparatus by appropriate placement of the air inlet to the airflow outside of the vehicle, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify NAZÁRIO by trying to position the outside air inlets in an appropriate location, such as a front face of the air conditioning apparatus, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Secondly, TREMER is within the field of endeavor provided a vehicle which incorporates a ventilation system along a roof of the vehicle (figures 3 or 5; e.g., 12 is the roof of which the structure is supplied). TREMER teaches the use of a rain cover (e.g., 16) provided in front of the air inlet (e.g., 38; figure 3) such that the air flows over the rain shield prior to entering the air inlet(par. 20 and 23; figure 3). Specifically, the purpose of the rain cover is for covering an air vent against the entry of rain or other precipitation when the vent cap is open to enable ventilation of the vehicle (abstract). It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify NAZÁRIO with the teachings of TREMER to incorporate such a design, as it would prevent the ingress of water or other precipitate from entering the ventilation, or air-conditioning, structure.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11 December, 2020, with respect to the rejection(s) of claim 12, and dependent claims thereof under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with the teachings reference of GOODWIN. GOODWIN teaches various known applications that can be downloaded onto remote devices, such as smartphones of a user, and able to control and display information are recited within the claims. In view of this newly found prior art reference, the Examiner believes the claimed invention, of at least independent claim 12, and the dependents thereof, are obvious.
Applicant's arguments filed 11 December, 2020 have been fully considered but they are not persuasive with regards to the rejection of claim 15. Applicant alleges, “an air inlet for an air conditioning device is dictated by the internal structure of the device and operational conditions. It is not simply an aesthetic choice, as the Examiner argues”, and further states, “The Examiner has not explained, and it is not evident, that moving Nazario’s bores to the front of Nazario’s design would work, let along be effective, without requiring a significant redesign of Nazario’s device”. However, the Examiner disagrees with Applicant’s allegations. First, NAZÁRIO does not disclose that other locations are not envisioned within the described invention, or that providing the air inlets at a different location would render the apparatus inoperable. In fact, at column 7, lines 4-10, NAZÁRIO provides that the orientation and positioning of the air-conditioning device can be changed based on a different location (e.g., vertical orientation in a window of the vehicle), such that the openings within the housing of NAZÁRIO could be provided in a front location, as required by the claims based on a desired location relative to other components of the vehicle. Therefore, with regards to changing of location of the openings of the apparatus, the Examiner does not believe that it would necessarily effect the overall operation of the air-conditioning apparatus, as alleged by the Applicant. Secondly, this would further provide that a significant redesign would be required, as it would merely be orienting the air-conditioning apparatus in another direction, which is well within the ordinary skill within the art. More to this point, the airflow enters into the housing of the air-conditioning apparatus via the openings, 10. Once the airflow is provided therein, there is no ductwork of the like that routes the airflow to the fan that provides conditioning of the outside air and direction of the outside air to the interior of the vehicle. Therefore, it is unclear what components would necessarily require “significant redesign”, as alleged without any evidence by the Applicant. To this end, the Examiner is not persuaded by the assertions presented by the Applicant about the positioning of the air intake openings, as claimed.
More so, with regards to claim 15, Applicant alleges, “One having ordinary skill within the art would not combine Nazario with Tremer because doing so would result in an inefficient system, and may require a reconstruction of Nazario contrary to MPEP 2143.” Applicant states, “Tremer’s rain cover is not in front of an air inlet, as required by claim 15”. However, the Examiner disagrees with Applicant’s assertions. The terminology “in front” is given it’s plain meaning, as defined by “in a forward position: in an area at the front of something” (see Merriam-Webster definition: https://www.merriam-webster.com/dictionary/in%20front). The Examiner then points to annotated figure 3 of TREMER. The cited rain shield, in view of the plain meaning of the terminology “in front” provides that the rain shield is forward or in an area which is in front of the opening for the mere reason of preventing an ingress of water into the opening which leads into the interior of the vehicle. As NAZÁRIO provides no means to prevent ingress, it might be advantageous to provide a rain shield, as provided by TREMER for this reasons. Secondly, the Examiner notes, “the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose”, which is what the Examiner believes the Applicant is alleging with regards to “inefficient system”. MPEP §2145-III. The Examiner does not see how the addition of the rain shield, as taught by TREMER would render NAZÁRIO inoperable for its intended purpose, as TREMER does not change the operation of the air-conditioning apparatus of NAZÁRIO, and merely provides a cover over the apparatus. The air-conditioning apparatus would still be able to receive outside air, condition outside air, and otherwise provide outside air into the interior of the vehicle. This would not cause a redesign of NAZÁRIO, as the rain shield of TREMER, again, would merely be provided at an exterior to the air-conditioning device, in a similar manner to that displayed by TREMER.  To this end, the Examiner is not persuaded by the assertions presented by the Applicant about the positioning of the air intake openings, as claimed.


    PNG
    media_image1.png
    683
    1102
    media_image1.png
    Greyscale

Annotated Figure 3 of TREMER

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Remote Vehicle Start - UCONNECT (December 2013) describes remote start systems, linked to remote devices, that enable control of a vehicle and the vehicle’s air-conditioning system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            3/17/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763